Case 2:21-cv-02022-DOC-KES Document 65 Filed 04/19/21 Page 1 of 3 Page ID #:3235




    1 KENDALL BRILL & KELLY LLP
      Alan Jay Weil (63153)
    2  ajweil@kbkfirm.com
      Shauna E. Woods (300339)
    3  swoods@kbkfirm.com
      10100 Santa Monica Blvd., Suite 1725
    4 Los Angeles, California 90067
      Telephone: 310.556.2700
    5 Facsimile: 310.556.2705
    6 FINNEGAN, HENDERSON, FARABOW,
       GARRETT & DUNNER, LLP
    7 Mark Sommers (admitted pro hac vice)
      mark.sommers@finnegan.com
    8 Patrick Rodgers (pro hac vice forthcoming)
      patrick.rodgers@finnegan.com
    9 901 New York Avenue, NW,
      Washington, DC 20001-4413
   10 Telephone: (202) 408-4064
      Facsimile: (202) 408-4400
   11 Morgan E. Smith (SBN 293503)
      morgan.smith@finnegan.com
   12 3300 Hillview Avenue
      Palo Alto, CA 94304
   13 Telephone: (650) 849-6600
      Facsimile: (650) 849-6666
   14
      Attorneys for Specially Appearing
   15 Defendant Le-Vel Brands, LLC
   16                       UNITED STATES DISTRICT COURT
   17                     CENTRAL DISTRICT OF CALIFORNIA
   18                             SOUTHERN DIVISION
   19
   20 THRIVE NATURAL CARE, INC.                 Case No. 2:21-cv-2022-DOC-KES
   21              Plaintiff,                   PROOF OF SERVICE
   22        v.
                                                Judge: Hon. David O. Carter
   23 LE-VEL BRANDS, LLC,                       Crtrm.: 9D
   24              Defendant.
   25                                           Action Filed: March 4, 2021
                                                Trial Date: TBD
   26
   27
   28
                                                               Case No. 2:21-cv-2022-DOC-KES
                                       PROOF OF SERVICE
Case 2:21-cv-02022-DOC-KES Document 65 Filed 04/19/21 Page 2 of 3 Page ID #:3236




    1                                PROOF OF SERVICE
    2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
    3        At the time of service, I was over 18 years of age and not a party to this
      action. I am employed in the County of Los Angeles, State of California. My
    4 business address is 10100 Santa Monica Blvd., Suite 1725, Los Angeles, CA 90067.
    5         On April 19, 2021, I served true copies of the following document(s)
        described as
    6
          1. DECLARATION OF DREW S. HOFFMAN IN SUPPORT OF
    7 APPLICATION TO FILE DOCUMENTS UNDER SEAL IN CONNECTION
      WITH LE-VEL’S REPLY IN SUPPORT OF MOTION TO TRANSFER
    8 VENUE;
    9       2. DECLARATION OF SHAUNA E. WOODS IN SUPPORT OF
      APPLICATION TO FILE DOCUMENTS UNDER SEAL IN CONNECTION
   10 WITH LE-VEL’S REPLY IN SUPPORT OF MOTION TO TRANSFER
      VENUE;
   11
            3. [SEALED DOCUMENT] DEFENDANT LE-VEL’S REPLY IN
   12 SUPPORT OF MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C.
      § 1404;
   13
            4. [SEALED DOCUMENT] DECLARATION OF DREW S. HOFFMAN
   14 IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO TRANSFER
      VENUE;
   15
            5. [SEALED DOCUMENT] DECLARATION OF SHAUNA E. WOODS
   16 IN SUPPORT OF REPLY IN SUPPORT OF MOTION TO TRANSFER
      VENUE; and
   17
            6. [SEALED DOCUMENT] EXHIBIT 1 TO THE DECLARATION OF
   18 SHAUNA E. WOODS IN SUPPORT OF REPLY IN SUPPORT OF MOTION
      TO TRANSFER VENUE
   19
            on the interested parties in this action as follows:
   20
      Thomas E Dietrich
   21 Stephen Charles McArthur
      MCARTHUR LAW FIRM PC
   22 9465 Wilshire Boulevard Suite 300
      Beverly Hills, CA 90212
   23 323-639-4455
      tom@smcarthurlaw.com
   24 stephen@smcarthurlaw.com
   25 Attorneys for Thrive Natural Care, Inc.
   26       BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused the
      document(s) to be sent to each interested party at the email addresses listed above or
   27 on the attached service list. I did not receive, within a reasonable time after the
      transmission, any electronic message or other indication that the transmission was
   28 unsuccessful.

                                                 2                 Case No. 2:21-cv-2022-DOC-KES
                                         PROOF OF SERVICE
Case 2:21-cv-02022-DOC-KES Document 65 Filed 04/19/21 Page 3 of 3 Page ID #:3237




    1          I declare under penalty of perjury under the laws of the State of California
        that the foregoing is true and correct.
    2
              Executed on April 19, 2021, at Los Angeles, California.
    3
    4
    5                                              Patricia S. Perelló
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                   3                 Case No. 2:21-cv-2022-DOC-KES
                                           PROOF OF SERVICE
